Citation Nr: 1617239	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  07-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss, prior to August 4, 2014, and an evaluation in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran had active service from July 1957 to July 1961.

This matter originally was before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for bilateral hearing loss, rated noncompensable.  The Veteran disagreed with the rating assigned and perfected his appeal.

In October 2010, the Veteran appeared at a Board hearing before the undersigned.  A transcript of that proceeding has been associated with the record.

In January 2011, the Board remanded the issue on appeal for additional evidentiary development.  In December 2012, the Board denied a compensable rating for the bilateral hearing loss disability.  The Veteran appealed the decision pertaining to the issue of the appropriate initial rating for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court vacated the December 2012 Board decision as to that matter, and remanded it for readjudication consistent with the instructions outlined in an October 2013 Joint Motion for Partial Remand (Joint Motion) by the parties.  In June 2014, the Board remanded the issue on appeal for additional evidentiary development in-line with the instructions outlined in the October 2013 Joint Motion.  Subsequently, via an October 2014 rating decision, the Veteran was awarded a 10 percent rating for bilateral hearing loss, effective August 4, 2014; nevertheless, an initial noncompensable rating was continued prior to that date.  In March 2015 and in September 2015, the Board again remanded the issue for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In May 2015, the Veteran submitted two authorization forms (both dated in January 2011) for VA to obtain records from two of his private treatment providers: (1) Dr. L.C.V., who provided primary care treatment; and (2) Dr. S.K., who provided treatment for hearing loss and tinnitus.

Pursuant to the Board's September 2015 remand, the AOJ sent the Veteran a letter in October 2015 asking him to complete and return new authorization forms so that VA could obtain any outstanding treatment records on his behalf (to include from Dr. L.C.V.).  The Veteran did not respond to this October 2015 letter.  However, it appears that the October 2015 letter was mailed to an outdated address for the Veteran.  On remand, a new letter must be re-sent to the Veteran at his current updated address (which is documented on a December 2015 VA Form 20-572) which asks him to authorize the release of records from all private treatment providers identified (to include from Dr. L.C.V. and Dr. S.K.).

Also pursuant to the Board's September 2015 remand, the AOJ scheduled the Veteran for a VA audiological examination in October 2015.  In addition to conducting the requisite audiology testing, the VA examiner was specifically asked to describe the functional effects of the Veteran's bilateral hearing loss disability (including on his occupational functioning and daily activities) and to opine whether the Veteran's hearing loss results in a marked interference with employment.  Regarding the functional effects of the Veteran's bilateral hearing loss disability, the October 2015 VA examiner provided the following explanation: "The [V]eteran reported to this examiner that he retired in 2002.  The Veteran does have a significant enough hearing loss to suggest that in more challenging listening environments, such as those with significant background noise and relying heavily on verbal communication, he may struggle to communicate effectively due to his hearing loss.  The [V]eteran's hearing loss would not play as significant a role in an environment that is not acoustically challenging or in an occupation that does not rely heavily on communication."  However, the October 2015 VA examiner failed to provide the requested opinion as to whether the Veteran's hearing loss results in a marked interference with employment.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance; therefore, an addendum medical opinion is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter at his current updated address (see December 2015 VA Form 20-572) asking him to identify the provider(s) of any additional evaluations or treatment he has received for his bilateral hearing loss (records of which are not already associated with the record), and to provide all releases necessary for VA to secure any private records of such evaluations or treatment, to specifically include Dr. L.C.V. and Dr. S.K.  Secure for the record complete records of all such evaluations and treatment from all providers identified.  

If any records requested are unavailable, the notification procedures of 38 C.F.R. § 3.159(e) must be followed.

2.  Then return the record to the VA examiner who conducted the October 2015 VA audiological examination for an addendum medical opinion.  The examiner must review the entire record, and then provide an opinion as to whether the Veteran's hearing loss results in a marked interference with employment.

The examiner must explain the rationale for all opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the VA examiner who conducted the October 2015 examination is unavailable, then arrangements should be made for the entire record to be reviewed by another appropriate provider who can render the opinion sought.  If further examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

3.  Then readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

